Citation Nr: 1403980	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 20 percent for cervical strain.

2.  Entitlement to a rating evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine.

3.  Entitlement to an initial rating evaluation in excess of 20 percent for limited extension, right knee.

4.  Entitlement to an initial rating evaluation in excess of 10 percent for limited extension, left knee.

5.  Entitlement to a rating evaluation in excess of 10 percent for residuals of a left knee injury with severe osteoarthritis.

6.  Entitlement to a rating evaluation in excess of 10 percent for degenerative joint disease, right knee.

7.  Entitlement to a rating evaluation in excess of 10 percent for instability of the left knee.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran relocated from North Carolina to Virginia during the course of this appeal.  Jurisdiction of his claims is currently in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any additional delay, a remand is necessary in this case for clarification as well as further development.

First, remand is required regarding the knee disabilities for issuance of a statement of the case (SOC).  In a December 2007 rating decision, the RO denied increased evaluations for the Veteran's bilateral knee disabilities.  The RO also proposed reduction of the cervical and lumbar spine disabilities.  In February and September 2008 submissions, the Veteran specifically disagreed with the rating decision regarding his knee disabilities.  The RO did not, however, issue an SOC concerning his knee disabilities.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Second, remand is required regarding the spine disabilities to obtain additional private treatment records.  The Veteran indicated treatment at Tri-Angle Orthopaedic Associates; no attempts to obtain those records are in the claims file.  Such reasonable attempts must be made. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).

Additionally, notice should be provided to the Veteran of the North Carolina Division of Veterans Affairs' (NCDVA) revocation of Power of Attorney in June 2009 (prior to certification to the Board).  Because NCDVA was still copied on communications to the Veteran and filed a VA Form 646 on behalf of the Veteran, the situation is unclear and the Veteran requires notice that he no longer has proper representation.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran notifying him that the North Carolina Division of Veterans Affairs has revoked its Power Of Attorney regarding his claim and that no further correspondence will be sent to the NCDVA.  Notify the Veteran that he may obtain other available representation.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his spine disorders, to include any private provider that was treating the Veteran with spinal injections or physical therapy.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

Specifically request that the Veteran submit an authorization for Tri-Angle Orthopaedic Associates, P.A.; obtain and associate these records with the claims file.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran.  

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of the cervical and lumbar spine disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report and an explanation provided for that conclusion.  

The examiner must conduct range of motion studies, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis or whether the entire spine is fixed in flexion or extension.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences additional functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected spine disabilities, including any noted during nerve conduction and/or electromyography studies.

5.  Send the Veteran an SOC concerning his claims regarding rating evaluations for his knee disorders (to include the left knee limited extension, severe osteoarthritis, and instability, and right knee limited extension and degenerative joint disease.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

